                   Case 20-12456-JTD      Doc 428      Filed 11/16/20      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                                Chapter 11

    RTI HOLDING COMPANY, LLC, et at.,1                    Case No. 20-12456 (JTD)

                            Debtors.                      (Jointly Administered)


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that the undersigned attorneys hereby enter their appearance for

Comcast Cable Communications Management, LLC (“Comcast”) pursuant to section 1109(b) of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., Rules 2002, 3017, 9007 and 9010(b)

of the Federal Rules of Bankruptcy Procedure, and Rule 2002-1(d) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday,
LLC (1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621);
RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift
Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of
Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO
Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC
(4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise,
LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC
(7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent
Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT
South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC
(6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm
Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of
Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday
of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is
333 East Broadway Ave., Maryville, TN 37804.
                Case 20-12456-JTD         Doc 428      Filed 11/16/20      Page 2 of 4




Delaware, and request that copies of all pleadings, motions, notices and other papers filed or served

in this bankruptcy case, be served upon Comcast through its undersigned attorneys as follows:

                             Matthew G. Summers
                             BALLARD SPAHR LLP
                             919 N. Market Street, 11th Floor
                             Wilmington, Delaware 19801-3034
                             Telephone: (302) 252-4428
                             Facsimile: (302) 252-4466
                             E-mail: summersm@ballardspahr.com



       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be deemed

or construed to constitute a waiver of any substantive or procedural right of Comcast including,

without limitation, (i) the right to have final orders in non-core matters entered only after de novo

review by the United States District Court for the District of Delaware (the “District Court”), (ii)

the right to trial by jury in any proceeding related to these cases or any case, controversy, or

proceeding related to these cases, (iii) the right to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have any matter

in which this Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution heard by the District Court, or (v) any other rights,



DMEAST #42837038 v1                                2
                Case 20-12456-JTD        Doc 428      Filed 11/16/20      Page 3 of 4




claims, actions, defenses, setoffs, or recoupments to which Comcast is or may be entitled, in law

or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved. Unless and until Comcast expressly states otherwise, Comcast does not consent to the

entry of final orders or judgments by this Court if it is determined that this Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.


Dated: November 16, 2020
Wilmington, Delaware                           /s/ Matthew G. Summers
                                               Matthew G. Summers (DE No. 5533)
                                               BALLARD SPAHR LLP
                                               919 N. Market Street, 11th Floor
                                               Wilmington, Delaware 19801-3034
                                               Telephone: (302) 252-4428
                                               Facsimile: (302) 252-4466
                                               E-mail: summersm@ballardspahr.com


                                               Attorney for Comcast Cable Communications
                                               Management, LLC




DMEAST #42837038 v1                               3
               Case 20-12456-JTD       Doc 428     Filed 11/16/20     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Matthew G. Summers, hereby certify that, on this 16th day of November, 2020, I caused

a true and correct copy of the foregoing Notice of Appearance and Request for Notices to be

served via CM/ECF on all parties who have registered for electronic service in these cases.



Dated: November 16, 2020
Wilmington, Delaware
                                             /s/ Matthew G. Summers
                                             Matthew G. Summers (DE No. 5533)
                                             BALLARD SPAHR LLP




DMEAST #42837038 v1
